Citation Nr: 1614423	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to active military service; tinnitus did not manifest to a degree of 10 percent within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in April 2010, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained. The Veteran was afforded VA audiology examinations in May 2010 and May 2015 for his claim.  There is no argument or indication that the latter examination is inadequate.  Rather, it considers the Veteran's history and symptoms in reached a reasoned opinion.  As such, this opinion was also in substantial compliance with the Board's January 2015 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as tinnitus, see Fountain v. McDonald, 27 Vet.App. 258, 271-272 (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board finds that the Veteran is not entitled to service connection for tinnitus.  There is no credible evidence of a current disability, and neither a nexus nor manifestation of tinnitus within one year of service is shown by the evidence of record.

First, the Veteran reports that he has tinnitus.  The Veteran is competent to report this, as tinnitus is observable by a layperson.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, for the following reasons, the Board does not find the Veteran credible.
 
The Veteran stated that he had tinnitus in his May 2010 and May 2015 VA examinations.  At both examinations he reported constant tinnitus.  However, the statements he made to VA health care providers during treatment are inconsistent with these statements made to the VA examiners.  The Veteran denied tinnitus in April and November 2010; May, September, October, 2011; July and November 2012; April, May, June, and November 2013; July and August 2014; and January 2015.  However, he then claimed that he had tinnitus in December 2011, and March, April, June, August, and October 2012 (stating in March, April, and October that the ringing was constant).  Given these inconsistencies, the Board does not find the Veteran credible as to his assertion that he has tinnitus.  To the extent VA examiner noted tinnitus, this evidence is of no weight as the sole source for the diagnosis, given the nature of tinnitus, is the lay statements of the Veteran, which for the above reasons lack credibility.

Moreover, even if the current disability requirement were met, for the following reasons the weight of the evidence is against a nexus between tinnitus and service and against manifestation within one year of his separation from service.

The Veteran separated from service in January 1993.  In the medical history conducted that same month, the Veteran denied hearing loss or ear trouble.  No tinnitus was noted on his separation examination as well.  Prior to that, the Veteran denied hearing loss or ear trouble in a January 1991 medical history.  In his initial May 2010 VA examination, he stated that the onset of his tinnitus was at least 1994.  Then, at his May 2015 VA examination, he stated that the onset was intermittent while in the Coast Guard, but about 4 years ago, with his fall and concussion, the tinnitus had been constant bilaterally.  As noted above, the Veteran has then provided inconsistent responses as to whether he has tinnitus or constant tinnitus in a myriad of other occasions.  The Board finds his contemporaneous statements at the time of separation and statements that he did not have tinnitus made to health care providers to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  Therefore, the Board does not find his lay testimony as to continuity of symptomology, and whether tinnitus manifested within one year of service, credible.

Medical evidence is also against the finding of a nexus.  The May 2015 examiner noted that the Veteran was exposed to noise in his civilian career when he worked for TWA airlines, although ear protection was available and worn.  The Veteran fell and lost consciousness in February 2011.  He reported constant, bilateral tinnitus. As noted, he stated the that the onset was intermittent while in the Coast Guard, but about 4 years previously with the fall and concussion the tinnitus has been constant bilaterally.  He described the tinnitus as "ringing all daylong".  The examiner concluded that the Veteran's tinnitus is less likely than not related to his hearing loss, in that their co-existence does not necessary mean that they have the same underlying cause.  The examiner also concluded that the Veteran's tinnitus is less likely than not related to service as his SMRs were negative for tinnitus.  He exited the military without any acoustic damage.  His tinnitus became constant in 2011 following a fall that was unrelated to the military.  The examiner's opinion considers the Veteran's history, and provides a reasoned opinion.  It is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the VA examiner did not comment on whether the Veteran's tinnitus manifested within one year of separation from service, the only evidence that reflects the possibility of such manifestation are the statements of the Veteran, which the Board has found lack credibility for the reasons stated above.

Finally, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to tinnitus is commonly known and, therefore, the Veteran's testimony that the acoustic trauma in service caused any tinnitus has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the specific, reasoned opinion of the trained health care professional who conducted the May 2015 VA examination to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for tinnitus.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.  




REMAND

Remand is necessary for the Veteran's hearing loss claim, inasmuch as there was not substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.  In its January 2015 remand, the Board directed that the examiner comment upon whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset within one year of service separation.  This opinion was not provided, and remand is therefore necessary.  The examiner should also provide an addendum as to direct service connection that considers the January 1991 audiogram, which as noted by the Veteran's representative in its post-remand brief, shows left ear hearing loss at 40 Hertz. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the May 2015 examiner.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record, the examiner should respond whether it is at least as likely as not that the Veteran's hearing loss had its onset during service, within one year of service separation, or is otherwise related to any incident of service.  In reaching this opinion, the examiner should consider the January 1991 audiogram.  

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the appellant a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


